Title: James Madison to Nicholas P. Trist, 6 June 1829
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                June 6. 1829
                            
                        
                        If I have not sooner thanked you for the considerate present in the Box of fruit referred to in your letter of , the apology will I am sure have occurr’d to you.  A delay which the Box met with on the way lessened the value of a part of its contents, but not the obligat<ion> felt for the kindness wch prompted <...> the favour.I am regaining, tho’ not rapidly, my health, & strength.  I hope the indisposition, you mention, was as fugitive as it was sudden & that, you will find a security agst its return, in your favorite <resonra>  of the Cracker & dried fig: but I entreat you not to forget, that a certain degree of mental rest & of bodily exercise, cannot be safely dispensed with.Your recommendation for Genl Cocke, was forwarded by the earliest mail With cordial respects & all my good wishes
                        
                            
                                J M
                            
                        
                    